DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II directed towards Claims 1-10 in the reply filed on 10/27/2020 is acknowledged.  Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP’615 (JP 10-086615).
Regarding claims 1-2, JP’615 teaches a pneumatic tire comprising a mark provided a sidewall of the tire. See FIG. 3(A) and FIG. 3(B) and the annotated figure below.

    PNG
    media_image1.png
    592
    849
    media_image1.png
    Greyscale

JP’615 does not recite a carcass layer and a pair of beads; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of JP’615 to include a carcass and a pair of beads because official notice has been taken a carcass and a pair of beads are well-known and conventional tire components in a pneumatic tire. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 5,263,525).
Regarding claims 1-3, Yamashita teaches a tire comprising a pair of sidewall portions and a pair of bead portions wherein the sidewall portions are each provided with marks 3.  See FIG. 1 and FIG. 2.  Reference character 6 of FIG. 2 corresponds to the claimed “protruded portion”.  
Yamashita does not recite a pneumatic tire comprising a carcass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tire of Yamashita as a pneumatic tire and to include a carcass since official notice is taken that a pneumatic tire comprising a carcass is a well-known and conventional basic tire construction. 
Regarding claims 4-5, Yamashita teaches the outer side surface 11B of the outer line portion 6 is inclined at an angle Ɵ is from 5 to 10 degrees with respect to the normal direction to the sidewall surface towards the inside or center of the mark or the indent portion from the base to the top. 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP’202 (EP 2711202).
Regarding claim 1, EP’202 teaches a pneumatic tire comprising a pair of sidewalls having a convex contour, which considered as a “mark”.  See FIG. 4 and annotated figure below.  The rectangle identified in the annotated figure corresponds to the claimed “mark”.

    PNG
    media_image2.png
    717
    841
    media_image2.png
    Greyscale

EP’202 does not recite a carcass layer and a pair of beads; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of EP’202 to include a carcass and a pair of beads because official notice has been taken a carcass and a pair of beads are well-known and conventional tire components in a pneumatic tire. 
Regarding claim 6, the claimed length to height relationship of the protruded portion would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the extension length identified by the double arrows in the annotated figure above is illustrated to be greater than the height b3 wherein b3 can be as small as 0.5 mm ([0027]), absent conclusive evidence of unexpected results and/or criticality to the claimed range. 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to render obvious the claim subject matter recited in claims 7-10 in combination with the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/10/2021